Filed 1/12/16 P. v. Wilson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067627

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS266698)

MICHAEL ANDREW WILSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Ana

España, Judge. Affirmed.



         Eric A. Dumars, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Michael Andrew Wilson appeals from a judgment of commitment following a

finding he violated the terms of his probation from a prior conviction. Wilson's brief on

appeal, filed by appointed appellate counsel, presents no argument for reversal, but
invites this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal. 3d 436 (Wende). Wilson did not respond to separate invitations from

appellate counsel and from this court to file a supplemental brief. After independently

reviewing the entire record for error as required by Anders v. California (1967) 386 U.S.
738 (Anders) and Wende, we affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On October 18, 2013, Wilson pleaded guilty to one felony count of inflicting

corporal injury to Flordelisa Naliza, a person with whom he was formerly cohabiting, in

violation of Penal Code section 273.5, subdivision (a). The court sentenced Wilson to

three years of probation and entered a Criminal Protective Order — Domestic Violence

that restricted him from harassing or otherwise contacting the victim, Naliza (Protective

Order). In addition, one of the specific conditions of probation was that Wilson not

contact Naliza.

       On November 29, 2014, after being contacted by Naliza who was concerned for

her own safety, the police arrested Wilson and charged him with violating the Protective

Order. Upon further investigation, the probation department learned that Wilson had

been living with Naliza for approximately six months — which, the department

contended, resulted in Wilson's knowing violations of the Protective Order and the terms

of his probation that precluded him from contacting Naliza and required him to report

(and obtain approval of) any change of address within 72 hours of a change.

       Wilson denied the formal accusations, and the trial court presided over a contested

evidentiary hearing for the alleged probation violations on January 30, 2015. Wilson

                                            2
testified at the hearing, admitting that he had been living with Naliza at an address he had

not reported to the probation department. The court found that Wilson had violated the

terms of his probation and, consistent with the recommendation from the probation

department, revoked probation and sentenced Wilson to the middle term of three years.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal; mentions no possible, but

not arguable issues, pursuant to Anders, supra, 386 U.S. 738; and asks this court to

review the record for error as mandated by Wende, supra, 25 Cal. 3d 436. Counsel

invited Wilson to file a brief on his own behalf, we granted Wilson permission to file a

brief on his own behalf, but Wilson has not responded.

       Our review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, has disclosed no reasonably arguable appellate issues.

       Wilson has been adequately represented by counsel in this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                                  IRION, J.
WE CONCUR:



MCDONALD, Acting P. J.



O'ROURKE, J.

                                             3